Name: Commission Regulation (EEC) No 2681/88 of 29 August 1988 amending Regulation (EEC) No 1852/88 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 9 . 88 Official Journal of the European Communities No L 243/ 1 I (Acts whose publication is obligatory) \ COMMISSION REGULATION (EEC) No 2681/88 of 29 August 1988 amending Regulation (EEC) No 1852/88 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application are to be adjusted if the applied monetary gap is adjusted for any one of the products concerned following adjustments of the conversion rates used for calculation of the monetary gaps ; whereas the monetary compensatory amounts for the concerned Member State are to be adjusted according to the adjustment of the conversion rate for the wine sector ; Whereas the monetary compensatory amounts for the Greek drachma are, pursuant to Article 2 (2) of Regu ­ lation (EEC) No 1677/ 85 , to be calculated from the rates during the reference period 17 to 23 August 1988 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management . Committee for wine, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1852/88 is hereby amended as follows : 1 . The column in Annex I is replaced by that given in Annex I to this Regulation . 2 . Annexes II, III and IV are, replaced by Annexes II, III and IV to this Regulation . Article 2 This Regulation shall enter into force on 1 September 1988 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council ¢ Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ( 1), as last amended by Regulation (EEC) No 1889/ 87 (2), and in particular Article 12 thereof, Having regard , to Council Regulation (EEC) No 1678 /85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regu ­ lation (EEC) No 2185/88 ("), Whereas the monetary compensatory amounts intro ­ duced by Regulation (EEC) No 1677/ 85 were fixed by Commission Regulation (EEC) No 1852/ 88 ( s), as last amended by Regulation (EEC) No 2631 /88 (6); Whereas new agricultural conversion rates, effective from the beginning of the 1988 / 89 marketing year, have been fixed for the wine sector ; whereas the monetary compensatory amounts for Greece are accordingly to be altered ; whereas pursuant to Article 8 of Commission Regulation (EEC) No 3153/ 85 (7), as last amended by Regulation (EEC) No 3770/87 (8), where there are real monetary gaps differentiated according to product for a Member State , all the monetary compensatory amounts This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 August 1988 . For the Commission Frans ANDRIESSEN Vice-President C) OJ No L 164 , 24 . 6 . 1985 , p . 6 . O OJ No L 182 , 3 . 7 . 1.987, p . 1 . O OJ No L 164, 24 . 6 . 1985, p . 11 . (4) OJ No L 195 , 23 . 7 . 1988 , p . 1 . O OJ No L 167, 1 . 7 . 1988 , p . 1 . (6) OJ No L 238 , 29 . 8 . 1988 , p . 1 . O OJ No L 310, 21 . 11 . 1985 , p . 4 . (') OJ No L 355 , 17 . 12 . 1987, p . 16 . No L 243 /2 Official Journal of the European Communities 1 . 9 . 88 ANNEX ! PART 1 SECTOR CEREALS Monetary compensatory amounts Positive Negative Germany Denmark Italy Greece Ire and Spain Portugal CN-code Table Additionalcode Notes Belgium/ Luxem ­ bourg Nether ­ lands Fl United Kingdom £ France FFDM Bfrs/Lfrs Dkr Lit Dr £ Irl Pta Esc 0709 90 60 0712 90 19 1001 10 10 1001 10 90 1001 90 91 1001 90 99 1002 00 00 1003 00 10 1003 00 90 1004 00 10 1004 00 90 1005 10 90 1005 90 00 1007 00 90 1008 20 00 1101 00 00 1102 10 00 1102 20 10 1102 20 90 1102 90 10 1102 90 30 1102 90 90 1103 11 10 1103 11 90 1103 12 00 1103 13 11 1103 13 19 1103 13 90 1103 19 10 1103 19 30 1103 19 90 1103 21 00 1103 29 10 1103 29 20  1 000 kg  4 577,6 4 577,6 7 049,5 7 049,5 4 577,6 4 577,6 4 348,7 4 348,7 4 348,7 4 174,7 4 174,7 4 577,6 ' 4 577,6 4 348,7 4 348,7 5 549,8 5 229,3 6 408,6 2 059,9 4 435,6 4 258,2 4 435,6 4 435,6 9 229,6 5 993,7 5 844,6 6 637,5 6 437,5 6 637,5 4 669,1 4 435,6 6 088,1 4 435,6 4 435,6 4 669,1 ' 4 435,6 4 435,6 11-1 11-1 7285 7286 11-2 11-3 11-3 7287 . 7288 7289 11-1 11-1 7285 7286 1 . 9 . 88 Official Journal of the European Communities No L 243/3 Positive Negative Denmark Italy France Greece Ireland Spain Portugal Table Additionalcode Notes Germany Belgium/ Luxem ­ bourg CN-code Nether ­ lands F1 United Kingdom £DM Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc 1103 29 30 1103 29 40 1103 29 90 1104 11 10 1104 11 90 1104 12 10 1104 12 90 1104 19 10 1104 19 30 1104 19 50 1104 19 99 1104 21 10 1104 21 30 1104 21 50 1104 21 90 1104 22 10 1104 22 30 1104 22 50 1104 22 90 1104 23 10 1104 23 30 1 104 23 90 1104 29 10 1104 29 30 1104 29 91 1104 29 95 1104 29 99 1104 30 10 1104 30 90 1107 10 11 1107 10 19 1107 1091 1107 10 99 1107 20 00 1108 11 00  1 000 kg  4 258,2 4 669,1 4 435,6 4 435,6 4 435,6 6 088,1 4 258,2 7 514,5 4 669,1 4 435,6 5 035,3 4 435,6 4 435,6 4 435,6 6 088,1 6 957,9 4 435,6 4 258,2 5 844,6 4 258,2 4 258,2 4 669,1 4 669,1 4 669,1 4 435,6 4 435,6 4 669,1 4 435,6 4 435,6 4 435,6 4 669,1 4 435,6 4 669,1 4 435,6 4 435,6 4 435,6 3 433,3 1 373,3 .8 148,1 6 088,2 ' 7 740,6 5 783,7 6 740,4 7 409,8 7 409,8 11-1 11-1 11-1 11-1 11-4 11-4 11-4 11-4 11-4 11-4 11-4 11-4 11-1 11-1 11-5 1.1-5 7285 7286 7285 7286 7290 7291 7292 7293 7290 7291 7292 7293 7285 7286 7294 7295 O C) No L 243 /4 Official Journal of the European Communities 1 . 9 . 88 Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands - F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc 1108 12 00 1108 13 00 1108 14 00 1108 19 90 1109 00 00 1702 30 91 1702 30 99 1702 40 90 1702 90 50 1702 90 75 1702 90 79 . 2106 90 55 2302 10 10 2302 10 90 2302 20 10 2302 20 90 2302 30 10 2302 30 90 2302 40 10 2302 40 90 2303 10 11 2309 10 11 2309 10 13 11-5 11-5 11-6 11-6 11-5 11-5 11-5 11-5 17-9 17-9 23-1 23-1 23-2 23-2 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 7294 ' 7295 7296 7297 7294 7295 7294 7295 7318 7318 7622 7623 7624 7625 7541 7542 7543 7544 7545 7546 7547 7548 7549 7550 7551 7552 7626 7627 7628 7629 7630 O O O o o o o o o o oo oo oo oo oo oo oo oo oo oo oo oo 00 oo oo 00 00  1 000 kg  6 703,9 6 703,9 6 703,9 6 703,9 6 703,9 6 703,9 6 703,9 6 703,9 10 084,4 8 746,2 6 703,9 6 703,9 6 703,9 9 145,7 6 393,1 6 703,9 1 890,5 3 916,1 1 890,5 3 916,1 1 890,5 4 051,1 1 890,5 4 051,1 8 879,3 549,3 8 731,3 17 462,7 2 270,1 4 540,3 15 142,0 30 284,0 549,3 9 280,6 18 012,0 549,3 2 819,4 5 089,6 549,3 15 691,3 1 . 9 . 88 Official Journal of the European Communities No L 243/5 Positive Negative ' CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc . 2309 10 13 2309 10 31 2309 10 33 2309 10 51 2309 10 53 2309 90 31 2309 90 33 23-8 23-3 23-3 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-4 23-4 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-5 23-5 23-11 23-11 7631 7624 7691 7541 7542 7543 7544 7545 7546 7547 7548 7549 7645 7646 7647 7648 7649 7650 7651 7652 7653 7624 7692 7541 7542 ' 7543 7544 7545 7546 7547 7548 7549 7654 7655 7656 7657 7658 7659 7660 7661 7662 7624 7693 7541 7542 OO O 00 OO oo OO oo oo oo oo oo oo oo oo oo oo oo oo oo oo oo oo oo oo oo oo oo oo oo oo oo oo oo oo oo oo oo oo o oo oo  1 000 kg  30 833,3 1 739,5 8 731,3 17 462,7 2 270,1 4 540,3 15 142,0 30 284,0 1 739,5 10 470,8 19 202,2 1 739,5 4 009,6 6 279,8 1 739,5 16 881,5 32 023,5 3 433,2 8 731,3 17 462,7 2 270,1 4 540,3 15 142,0 30 284,0 3 433,2 12 164,5 20 895,9 3 433,2 5 703,3 7 973,5 3 433,2 18 575,2 33 717,2 549,3 8 731,3 No L 243/6 Official Journal of the European Communities 1 . 9 . 88 Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc 2309 90 33 2309 90 41 2309 90 43 2309 90 51 2309 90 53 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-6 23-6 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-7 23-7 23-13 23-13 23-13 23-13 23-13 23-13 23-13 7543 7544 7545 7546 7547 7548 7549 7663 7664 7665 7666 7667 7668 7669 7670 7671 7624 7694 7541 7542 7543 7544 7545 7546 7547 7548 7549 7672 7673 7674 7675 7676 7677 7678 7679 7680 7624 7695 7541 7542 7543 7544 7545 7546 7547 OO (2)(J) 00 OO OO OO OO OO po OO OO OO OO OO OO OO o o OO OO OO OO OO OO OO OO OO OO OO OO OO OO OO OO OO OO o o OO OO OO OO OO OO OO  1 000 kg  17 462,7 2 270,1 4 540,3 15 142,0 30 284,0 549,3 9 280,6 18 012,0 549,3 2 819,4 5 089,6 549,3 15 691,3 30 833,3 1 739,5 8 731,3 17 462,7 2 270,1 4 540,3 15 142,0 30 284,0 1 739,5 10 470,8 19 202,2 1 739,5 4 009,6 6 279,8 1 739,5 16 881,5 32 023,5 3 433,2 8 731,3 17 462,7 2 270,1 4 540,3 1 . 9 . 88 Official Journal of the European Communities No L 243/7 Positive Negative CN-code Tabe Additionalcode Notes Germany Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain PortugalNether ­ lands F1 United Kingdom £DM Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc 2309 90 53 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 7548 7549 7681 7682 7683 7684 7685 7686 7687 7688 7689 J)C 2)C 1)C 2)C 2)C 2)C 2)C 2)C 2)(5 2)C 2)C  1 000 kg  15 142,0 30 284,0 '3 433,2 12 164,5 20 895,9 3 433,2 , 5 703,3 7 973,5 3 433,2 18 575,2 33 717,2 (') When completing the customs formalities, the applicant must state in the declaration provided for this purpose the content by weight of starch, expressed as dry matter, per 1 000 kg of the product. (J) When completing customs formalities, the party concerned shall state in the .declaration provided for this purpose, in particular, the actual content by weight per tonne of finished product of : ^  milk powder or granules (other than whey),  whey powder or granules,  added casein and/or caseinate . (J) When completing :  customs export formalities carried out in a Member State the currency of which has appreciated, -  customs import formalities carried out in a Member State the currency of which has depreciated,  customs export formalities carried out in a Member State making use of the option provided in Article 10 of Regulation (EEC) No 1677/85 , the applicant must state in the declaration provided for this purpose the complete composition of the product and the exact content by weight of non-milk constituents broken down by the Combined Nomenclature code. No L 243/8 Official Journal of the European Communities 1 . 9 . 88 PART 2 SECTOR PIGMEAT Monetary compensatory amounts Positive Negative Germany Portugal CN-code Table Additionalcode Notes Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland SpainNether ­ lands F1 United Kingdom £DM Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc 02-3 02-3 7039 7054 02-3 02-3 7039 7054 0103 91 10 0103 92 11 0103 92 19 0203 11 10 0203 12 11 0203 12 19 0203 19 11 0203 19 13 0203 19 15 0203 19 55 0203 19 59 0203 21 10 0203 22 11 0203 22 19 0203 29 1 1 0203 29 13 0203 29 15 0203 29 55 0203 29 59 0209 00 1 1 0209 00 19 0209 00 30 0210 11 11 0210 11 19 0210 11 31 0210 11 39 0210 12 11 0210 12 19 0210 19 10 0210 19 20 0210 19 30 0210 19 40 0210 19 51 0210 19 59 0210 19 60 0210 19 70  100 kg  1 854,2 1 576,9 1 854,2 2411,1 3 496,1 2 700,5 2 700,5 3 906,0 2 097,7 3 906,0 2 700,5 2 700,5 2411,1 3 496,1 2 700,5 2 700,5 3 906,0 2 097,7 3 906,0 2 700,5 2 700,5 964,4 1 060,9 578,7 3 496,1 2 700,5 6 799,4 5 352,7 2 097,7 3 496,1 3 086,2 3 375,6 2 700,5 3 906,0 . 3 906,0 2 700,5 2 700,5 5 352,7 6 727,0 02-3 02-3 7039 7054 1 . 9 . 88 Official Journal of the European Communities No L 243/9 Positive Negative NotesCN-code Table Additionalcode Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc o oo oo oo oo 0210 19 81 0210 19 89 1601 00 10 1601 00 91 1601 00 99 1602 10 00 1602 20 90 1602 41 10 1602 42 10 1602 49 11 1602 49 13 1602 49 15 1602 49 19 1602 49 30 ' 1602 49 50 1602 90 10 1602 90 51 1902 20 30 02-3' 02-3 16-1 16-1 16-1 16-1 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-1 16-1 7039 7054 7319 7322 7319 7322 7327 7328 7329 7327 7328 7329 7327 7328 7329 7327 7328 7329 7327 7328 7329 7327 7328 7329 7319 7322  100 kg  6 799,4 3 496,1 3 496,1 3 375,6 5 666,1 4 532,9 3 857,8 3 086,2 2 700,5 3 134,5 3 496,1 5 907,3 3 616,7 2 700,5 4 942,8 3 375,6 3 496,1 5 907,3 3 375,6 2 700,5 4 942,8 3 375,6 2 700,5 4 942,8 3 375,6 2 700,5 3 255,0 2 604,0 2 700,5 2 170,0 1 615,5 3 134,5 3 255,0 1 615,5 O The monetary compensatory amounts applicable to sausages in containers which also contain preservative liquid are based on the net weight, i.e. after the deduction of the weight of the liquid . (') If composite food preparations (including prepared dishes) containing sausages are classified under CN code 1601 because of their composition, the monetary compensatory amount is applied only on tne net weight of the sausages, the meat and the offal , including fats of any kind or origin, which make part of these prep ­ arations. No L 243/ 10 Official Journal of the European Communities 1 . 9 . 88 PART 3 SECTOR BEEF AND VEAL Monetary compensatory amounts Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit  France FF Greece Dr Ireland £ Irl Portugal Esc 0102 90 10 0102 90 31 0102 90 33 0102 90 35 0102 90 37 0201 10 10 0201 10 90 0201 20 11 0201 20 19 0201 20 31 0201 20 39 0201 20 51 0201 20 59 0201 20 90 0201 30 00 0202 10 00 0202 20 10 0202 20 30 0202 20 50 0202 20 90 0202 30 10 0202 30 50 ' 0202 30 90 0206 10 95 0206 29 91 0210 20 10 0210 20 90 0210 90 41 0210 90 90 1602 50 10 1602 90 61 02-1 02-1 02-1 02-1 02-1 02-1 02-2 02-2 16-4 16-4 16-4 16-4 7014 7018 7019 7014 7018 7019 7034 7038 7330 7331 7332 7332 O O C) O O O 0 O o (2) C) ( 2)  100 kg live weight  6 632,4 6 632,4 6 632,4 6 632,4 6 632,4  100 kg net weight  12 601,5 12 601,5 12 601,5 12 601,5 10 081,2 10 081,2 15 121,8 15 121,8 10 081,2 17 244,2 11 208,7 11 208,7 1 793,4  1 793,4 8 967,0 2 802,2 2 802,2 14 010,9 8 967,0 14 010,9 14 010,9 2 802,2 14 010,9 17 244,2 14 010,9 10 081,2 1 14 392,3 14 392,3 14 392,3 14 392,3 8 622,1 5 770,2 5 770,2 1 . 9 . 88 Official Journal of the European Communities No L 243/ 11  in respect of quantities coming within an annual tariff quota of 50 000 tonnes , expressed in boned meat, to be grantea by the competent authorities of the European Communities for frozen beef and veal ,  in respect of quantities coming within an annual tariff quota of 2 250 tonnes , expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen buffalo meat. (5) Entry under this Combined Nomenclature code is subject to the production of a certificate issued on conditions laid down by the competent authorities of the European Communities . (') The compensatory amount shall not be applied on animals imported within an annual tariff quota to be granted by the competent auth ­ orities of the European Communities : (a) for heifers and cows, other than those intended for slaughter, of the grey, brown, and mottled yellow Simmental and Pinzgau breeds ; (b) for bulls , heifers and cows, other than those intended for slaughter, of the mottled Simmental breed, the Schwyz breed and the Friburg breed. (2) The compensatory amount shall not be applied : No L 243/ 12 Official Journal of the European Communities 1 . 9 . 88 PART 4 SECTOR EGGS AND POULTRY Monetary compensatory amounts Positive Negative CN-code . Table Additionalcode Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France. Greece Ireland Spain Portugal DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc 0105 1 1 00 0105 19 10 0105 19 90 0105 91 00 0105 99 10 0105 99 20 0105 99 30 0105 99 50 0207 10 11 0207 10 15 0207 10 19 . 0207 10 31 0207 10 39 0207 10 51 0207 10 55 0207 10 59 0207 10 71 0207 10 79 0207 10 90 0207 21 10 0207 21 90 0207 22 10 0207 22 90 0207 23 11 0207 23 19 0207 23 51 ' 0207 23 59 0207 23 90 0207 39 1 1 0207 39 13 0207 39 15 0207 39 17 0207 39 21 0207 39 23 0207 39 25 0207 39 27 0207 39 31 0207 39 33  100 pieces  122,8 358,4 122,8  100 kg  533,7 868,1 823.0 . 586.7 857.8 670.6 762,4 830.7 838.1 918.6 1 021,4 1 240,1 1 377,9 1 175,7 1 285,6 1 225,4 762,4 830.7 838,1 918.6 1 240,1 1 377,9 1 175,7 1 285,6 1 225,4 2 259,6 913.7 695,7 481,6 1 258,0 1 181,8 2 140,6 481,6 1 759,9 1 010,5 Official Journal of the European Communities No L 243/ 139 . 88 Positive Negative CN-code Table Additionalcode ^otes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc 0207 39 35 0207 39 37 0207 39 41 0207 39 43 0207 39 45 0207 39 47 0207 39 51 0207 39 53 0207 39 55 0207 39 57 0207 39 61 0207 39 63 0207 39 65 0207 39 67 0207 39 71 0207 39 73 0207 39 75 0207 39 77 0207 39 81 0207 39 83 0207 39 85 0207 41 10 0207 41 11 0207 41 21 0207 41 31 0207 41 41 0207 41 51 0207 41 71 0207 41 90 0207 42 10 0207 42 11 0207 42 21 0207 42 31 0207 42 41 0207 42 51 0207 42 59 0207 42 71 0207 42 90 0207 43 11 0207 43 15 0207 43 21 0207 43 23 0207 43 25 0207 43 31 0207 43 41  100 kg  695,7 481,6 1 340,9 628,6 1 131,4 2 140,6 481.6 2 699,7 2 259,6 1 515,7 1 414,1 1 348,0 695.7 481,6 1 928,3 1 258,0 1 864,1 1 181,8 1 768,0 2 140,6 481.6 2 259,6 913.7 695,7 481,6 1 258,0 1 181,8 2 140,6 481.6 1 759,9 1 010,5 695.7 481,6 1 340,9 628,6 1 131,4 2 140,6 481.6 2 699,7 2 259,6 1 515,7 1 414,1 1 348,0 695.7 481,6 No L 243/ 14 Official Journal of the European Communities 1 . 9 . 88 Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc 0207 43 51 0207 43 53 0207 43 61 0207 43 63 0207 43 71 0207 43 81 0207 43 90 0209 00 90 0407 00 1 1 0407 00 19 0407 00 30 0408 11 10 0408 19 11 0408 19 19 0408 91 10 0408 99 10 1602 31 It 1602 31 19 1602 39 11 1602 39 19 3502 10 91 3502 10 99 3502 90 51 3502 90 59 1 16-2 16-2 16-2 16-2 16-2 16-2 7323 7324 7323 7324 7323 7324  100 kg  1 928,3 1 258,0 1 864,1 1 181,8 1 768,0 2 140,6 481,6 1 070,3  100 pieces  256,0 87,7  100 kg  773,3 3 618,9 1 577,5 1 685,7 3 495,2 897,0 1 676,1 2 354,7 2 256,8 2 354,7 3 139,5 425,3 3 139,5 425,3 1 . 9 . 88 Official Journal of the European Communities No L 243/ 15 PART 5 SECTOR MILK AND MILK PRODUCTS Monetary compensatory amounts Positive Negative Germany Spam Portugal Table Additionalcode Notes Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland CN-code Nether ­ lands F1 United Kingdom £DM Pta Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 04-1 7058 - 100 kg  a + e 7 571,0 4 527,504-3 7059 04-3 7074 04-3 7078 04-3 7079 04-4 7089 1 173,5 7 571,0 d + f d + f a + c a + c + f 04-4 7089 04-2 7744 04-2 7744 04-2 7744 04-2 7744 04-2 7744 04-2 7744 04-2 7744 a + c a + c + f a + c a + c a + c a + c + f a + c + f a + c + f 4 527,5 04-2 7744 04-2 7744 04-2 7744 04-5 7093 0401 0402 10 11 0402 10 19 0402 10 91 0402 10 99 0402 21 0402 29 0402 91 0402 99 0403 10 11 0403 10 13 0403 10 19 0403 10 31 0403 10 33 0403 10 39 0403 90 11 0403 90 13 0403 90 19 0403 90 31 0403 90 33 0403 90 39 0403 90 51 0403 90 53 0403 90 59 0403 90 61 0403 90 63 0403 90 69 0404 90 1 1 0404 90 13 0404 90 19 0404 90 31 0404 90 33 04-5 7094 04-5 7097 7 571,0 4 527,504-6 7098 \ 04-6 7099 \ 04-6 7114 \ 04-2 7744 \ 04-4 7089 \ 04-2 7744 I 04-2 7744 \ 04-2 7744 I 04-2 7744 Il 04-2 7744 II a + c a + c d + f a + c + f a + c + f a + c a + c a + c a + c + f a + c + f a + c + f a + c a + c a + c a + c a + c 04-2 7744 ll 04-2 7744 Il 04-2 7744 Il 04-2 7744 II 04-2 7744 II 04-2 7744 ll 04-2 7744 II | 04-2 | 7744 ll No L 243/ 16 Official Journal of the European Communities 1 . 9 . 88 Positive Negative Additional codeCN-code Table Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 0404 90 39 0404 90 51 0404 90 53 0404 90 59 0404 90 91 0404 90 93 0404 90 99 0405 0406 10 10 0406 10 90 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 7744 7744 7744 7744 7744 7744 7744 7118 7119 7134 7138 7139 7154 7158 7159 7174 7178 7189 7193 7194 7197 7198 7199 7214 7218 7219 7222 7223 7225 , 7696 7697 7698 7699 7709 7713 7739 . 7743 7226 7227 7228 7229 7230 7231 7232 7226  100 kg  a + c a + c + f a + c + f a + c + f a + c + f a + c + f a + c + f 2 126,8 2 179,9 4 878,2 5 000,2 7 430,3 7 616,1 8 981,1 9 205,7 381,5 391,0 13 292,2 13 624,5 b x coef b x coef b x coef b x coef b x coef b 381,5 391,0 434,7 445,5 b x coef b x coef 9 413,9 11 025,0 6 472,0 8 631,6. 2 941,8 4 380,7 1 . 9 . 88 Official Journal of the European Communities No L 243/ 17 Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 0406 10 90 0406 20 10 0406 20 90 0406 30 10 0406 30 31 0406 30 39 0406 30 90 0406 40 00 0406 90 11 0406 90 13 0406 90 15 0406 90 17 0406 90 19 0406 90 21 0406 90 23 04-8 04-8 04-8 04-9 04-9 34-10 34-10 34-10 34-10 34-10 34-10 04-10 04-10 04-10 04-10 04-10 04-10 04-10 04-10 04-11 04-11 04-12 04-12 04-12 04-12 04-12 04-12 04-13 04-13 04-13 04-13 04-13 04-13 04-13 04-13 04-13 04-14 04-14 04-15 04-15 04-15 04-15 7228 7230 7232 7233 7234 7235 7236 7237 7238 7239 7235 7236 7237 7238 7235 7236 7237 7238 7239 7240 7241 7242 7243 7244 7245 7246 7247 7248 7249 7250 7248 7249 7250 7248 7249 7250 7251 7252 7254 7255 7256 7257  100 kg  11 025,0 8 631,6 4 380,7 11 025,0 14 889,0 3 968,6 5 826,5 8 485,7 10 063,1 3 968,6 5 826,5 8 485,7 3 968,6 5 826,5 8 485,7 10 063,1 10 063,1 10 470,7 8 631,6 9 413,9 11 025,0 6 472,0 8 631,6 8 631,6 12 910,1 8 631,6 12 910,1 8 631,6 ' 12 910,1 11 858,2 9 413,9 11 025,0 6 472,0 No L 243/ 18 Official Journal of the European Communities 1 . 9 . 88 Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 0406 90 23 0406 90 25 0406 90 27 0406 90 29 0406 90 31 0406 90 33 0406 90 35 0406 90 37 0406 90 39 0406 90 50 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-15 04-15 04-15 04-15 04-15 04-15 7258 7254 7255 7256 7257 7258 7254 7255 7256 7257 7258 7253 7254 7255 7256 7257 7258 7253 7254 7255 7256 7257 7258 7253 7254 7255 7256 7257 7258 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7254 7255 7256 7257 7258 7253  100 kg  8 631,6 9 413,9 11 025,0 6 472,0 v 8 631,6 9 413,9 11 025,0 6 472,0 8 631,6 9 413,9 1 1 025,0 6 472,0 8 631,6 9 413,9 11 025,0 6 472,0 8 631,6 9 413,9 1 1 025,0 6 472,0 8 631,6 9 413,9 11 025,0 6 472,0 8 631,6 9 413,9 11 025,0 6 472,0 8 631,6 9 413,9 11 025,0 6 472,0 8 631,6 1 . 9 . 88 Official Journal of the European Communities No L 243/ 19 \ Positive Negative Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland  Portugal CN-code Table Additionalcode \ DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg  9 413,9 11 025,0 6 472,0 8 631,6 0406 90 50 0406 90 61 0406 90 63 0406 90 69 0406 90 71 0406 90 73 0406 90 75 0406 90 77 0406 90 79 0406 90 81 0406 90 83 0406 90 85 0406 90 89 04-15 04-15 04-15 04-15 04-15 04-8 04-8 04-8 04-8 04-8 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-15 7254 7255 7256 7257 7258 7226 7227 7228 7229 7230 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7253 14 889,0 9 413,9 11 025,0 6 472,0 8 631,6 9 413,9 11 025,0 6 472,0 8 631,6 9 413,9 11 025,0 6 472,0 8 631,6 9 413,9 11 025,0 6 472,0 8 631,6 .9413,9 11 025,0 6 472,0 8 631,6 9 413,9 11 025,0 6 472,0 8 631,6 9 413,9 11 025,0 6 472,0 8 631,6 No L 243/20 Official Journal of the European Communities 1 . 9 . 88 Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 0406 90 89 0406 90 91 0406 90 93 0406 90 .97 0406 90 99 2309 10 15 . 2309 10 19 04-15 04-15 04-15 04-15 04-15 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 &gt;3-14 7254 7255 7256 7257 7258 7226 7231 7232 7226 7231 7232 7226 7228 7230 7232 7226 7228 7230 7232 7553 7554 7555 7556 7557 7558 7559 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584 7553 7554 7555 7556 7557 7558 7559 7569  100 kg  9 413,9 11 025,0 6 472,0 8 631,6 2 941,8 4 380,7 2 941,8 4 380,7 1 1 025,0 8 631,6 4 380,7 11 025,0 8 631,6 4 380,7 873,1 1 746,3 2 619,4 3 274,2 3 667,2 3 929,1 227,0 454.0 681,0 851,3 953,5 1 021,6 1 514,2 3 028,4 4 542,6 5 678,2 6 359,6 6 813,9 873.1 1 746,3 2 619,4 3 274,2 3 667,2 3 929,1 227,0 454,0 1 . 9 . 88 Official Journal of the European Communities No L 243/21 Positive Negative CN-code Table Additionalcode Notes Germany DM . Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkf Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 2309 10 19 2309 10 39 . 2309 10 59 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-l'4 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584 7553 7554 7555 7556 7557 7558 7559 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584 7553 7554 7555 7556 7557 7558 7559 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583  100 kg  681,0 851,3 953,5 1 021,6 1 514,2 3 028,4 4 542,6 5 678,2 6 359,6 6 813,9 873,1 1 746,3 2 619,4 3 274,2 3 667,2 3 929,1 227,0 454.0 681,0 851,3 953,5 1 021,6 1 514,2 3 028,4 4 542,6 5 678,2 6 359,6 6 813,9 873.1 1 746,3 2 619,4 3 274,2 . 3667,2 3 929,1 227,0 454,0 681,0 851,3 953,5 1 021,6 1 514,2 3 028,4 4 542,6 5 678,2 6 359,6 No L 243/22 Official Journal of the European Communities 1 . 9 . 88 Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 2309 10 59 2309 10 70 2309 90 35 2309 90 39 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 7584 7553 7554 7555 7556 7557 7558 7559 7569 7573 7574 . 7577 7578 7579 7580 7581 7582 7583 7584 7553 7554 7555 7556 7557 7558 7559 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584 7553 7554 7555 7556 7557 7558 7559 7569  100 kg  6 813,9 , 873,1 1 746,3 2 619,4 3 274,2 3 667,2 3 929,1 227,0 454.0 681,0 851,3 953,5 1 021,6 1 514,2 3 028,4 4 542,6 5 678,2 6 359^6 6 813,9 873.1 1 746,3 i 2 619,4 3 274,2 3 667,2 3 929,1 227,0 454.0 681,0 851,3 953,5 1 021,6 1 514,2 3 028,4 4 542,6 5 678,2 6 359,6 6 813,9 873.1 1 746,3 2 619,4 3 274,2 3 667,2 3 929,1 227,0 454,0 1 . 9 . 88 Official Journal of the European1 Communities No L 243/23 Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland . £ Irl Portugal Esc 2309 90 39 2309 90 49 2309 90 59 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 7573 7574 7577 ' 7578 7579 7580 7581 7582 7583 7584 7553 7554 7555 7556 7557 7558 7559 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584 7553 7554 7555 7556 7557 7558 7559 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583  100 kg  681,0 851,3 953,5 1 021,6 1 514,2 3 028,4 4 542,6 5 678,2 6 359,6 6 813,9 873,1 1 746,3 2 619,4 3 274,2 3 667,2 3 929,1 227,0 454.0 681,0 851,3 953,5 1 021,6 1 514,2 3 028,4 4 542,6 5 678,2 6 359,6 6 813,9 873.1 1 746,3 2 619,4 3 274,2 3 667,2 3 929,1 227,0 454,0 681,0 851,3 953,5 1 021,6 1 514,2 3 028,4 4 542,6 5 678,2 6 359,6 No L 243/24 1 . 9 . 88Official Journal of the European Communities Positive Negative Germany Spain Denmark Italy France Greece Ireland Portugal CN-code Table Additionalcode Notes Belgium/ Luxem ­ bourg Nether ­ lands F1 United Kingdom £ ¢ DM Pta Bfrs/Lfrs Dkr Lt FF Dr £ Ir Esc 2309 90 59 2309 90 70  100 kg  6 813,9 873,1 1 746,3 2 619,4 3 274,2 3 667,2 3 929,1 227,0 454,0 681,0 851,3 953,5 1 021,6 1 514,2 3 028,4 4 542,6 5 678,2 6 359,6 6 813,9 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 7584 7553 7554 7555 7556 7557 7558 7559 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584 a b  % milk fat/ 100 kg product  148.6 162.7 c  % non-fatty lactic dry matter excluding added whey and/or lactose and/or casein and/or caseinates/ 100 kg product - 64,7 a  % lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/ 100 kg product - 75,7 e  % non-fatty lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/ 100 kg product - 5,9 f  % sucrose/ 100 kg product  15,9 Annex For certain milk products, falling within CN codes 0401 , 0402, 0403 and 0404 , the applicant, when completing customs formalities , shall state on the declaration provided for this purpose : the weight of fat, the weight of non-fatty lactic dry matter and the weight of added sucrose, contained in 100 kg of product, as well as whether or not whey and/or lactose and/or casein and/or caseinates have been added, and where this is the case, the actual content by weight of these products and the lactose content of the addedwhey. J 1 . 9 . 88 Official Journal of the European Communities No L 243/25 PART 6 SECTOR WINE Monetary compensatory amounts Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta . Portugal Esc 2204 21 25 2204 21 29 2204 21 35 2204 21 39 2204 29 10 2204 29 25 2204 29 29 2204 29 35 22-5 22-5 22-5 22-5 22-5 22-6 22-6 22-6 22-6 22-6 22-8 22-8 22-8 22-8 22-9 22-9 22-9 22-9 22-3 22- 11 22-11 22-11 22-11 22-11 22- 11 22-11 22-12 22-12 22-12 22-12 22-12 22-14 22-14 22-14 22-14 7431 7432 7434 7587 7588 7438 7439 7441 7589 7590 7449 7451 7591 7592 7455 7457 7593 7594 7426 7478 7479 7480 7481 7483 7595 7596 7487 7488 7490 7597 7598 7498 7499 7518 7599 O O O O O O o o o (2) ( l ) 0 (') o o o C) o o (2) o o C) C) o o 0 o (2) C) ( 2) (2) C) (2) 1 350,6 1 350,6 59,2 1 350,6 59,2 946,3 946,3 59,2 946,3 59,2 1 350,6 59,2 1 350,6 ­ 59,2 946,3 59,2 946,3 59,2 59,2 1 350,6 1 350,6 1 350,6 1 350,6 59,2 1 350,6 59,2 946,3 946,3 59,2 946,3 59,2 1 350,6 1 350,6 59,2 1 350,6 No L 243/26 Official Journal of the European Communities 1 . 9 . 88 I Positive ' Negative I CN-code Table Additionalcode Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal DM Fl £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc 2204 29 35 2204 29 39 22-14 22-15 22-15 22-15 22-15 7614 7524 7526 7618 7619 (') o 0 C) 0 59,2 946,3 - 59,2 946,3 59,2 (') % vol/hl C) hi 1 . 9 . 88 Official Journal of the European Communities No L 243/27 PART 7 SECTOR SUGAR Monetary compensatory amounts Positive Negative Germany Denmark Italy CN-code Tabe Additionalcode Notes Belgium/ Luxem ­ bourg Nether ­ lands F1 United Kingdom £ France FF Greece Dr Ireland £ Irl Spain Pta Portugal EscDM Bfrs/Lfrs Dkr Lit  1 00 kg  (') O (') o o 17-5 17-5 17-5 17-5 17-5 17-5 17-5 17-5 17-6 17-7 17-7 7334 7335 7334 7335 7334 7335 7334 7335 7337 7340 7340 1 327,7 1 327,7 1 327,7 1 327,7 1 327,7 1 327,7 1 327,7 1 327,7 1 590,8 1 590,8 1 590,8 1701 11 10 1701 11 90 1701 12 10 1701 12 90 1701 91 00 1701 99 10 1701 99 90 1702 30 10 1702 40 10 1702 60 10 1702 60 90  100 kg of dry matter  17-7 17-7 17-7 7340 7340 7340 1 590,8 1 590,8 1 590,8 - % sucrose content and 100 kg net ¢ 17-10 17-10 17-10 0 0 (') 15,908 15,908 15,908 7345 7346 7347  100 kg of dry matter  17-7 1 590,873401702 90 30 1702 90 60  % sucrose content and 100 kg net - 7-11 7-11 7-11 7-12 7-10 7-10 17-8 1702 90 71 1702 90 90 7349 7350 7351 7353 7345 7346 7347 3 3 3 3 3 3 3 15,908 15,908 15,908 . 15,908 15,908 15,908 15,908  100 kg of dry matter  1 590,82106 90 30 2106 90 59 ¢ % sucrose content and 100 kg net ­ 21-5 21-6 21-6 21-6 7419 7423 7424 7425 0 O O 15,908 15,908 15,908 No L 243/28 Official Journal of the European Communities 1 . 9 . 88 amount indicated multiplied by the sucrose content expressed as a percentage. (J) The sucrose content, including other sugars expressed as sucrose, shall be determined in accordance with Article 7 (2) of Regulation (EEC) No 837/68 in the case of imports and in accordance with Article 13 of Regulation (EEC) No 394/70 in the case of exports . (') Where the yield of the raw sugar differs from that of the standard quality defined by Regulation (EEC) No 431 /68 (OJ No L 89, 10 . 4 . 1968 , p. 3) the monetary compensatory amount shall be adjusted in accordance with the provisions of Article 2 of Regu ­ lation (EEC) No 837/68 (OJ No L 151 , 30. 6 . 1968 , p. 42). (2) For flavoured or coloured sugar the monetary compensatory amount per 100 kg of the product in question shall be equal to the \ 1 . 9 . 88 Official Journal of the European Communities No L 243/29 PART 8 PRODUCTS TO WHICH REGULATION (EEC) No 3033/80 RELATES Monetary compensatory amounts Positive Negative Germany Spain Denmark Italy France Greece Ireland PortugalCN-code Table Additionalcode Notes Belgium/ Luxem ­ bourg Nether ­ lands F1 United Kingdom £DM Pta Bfrs/Lfrs Dkr Lt FF Dr £ Irl Esc  100 kg  6 813,9 7 786,3 11 200,0 858,5 1 158,2 1 771,3 6 813,9 7 786,3 11 200,0 858,5 1 158,2 1 771,3 1 839,3 1 839,3 950,3 950,3 1 066,1 1 066,1 0403 10 51 0403 10 53 0403 10 59 0403 10 91 0403 10 93 0403 10 99 0403 90 71 0403 90 73 0403 90 79 0403 90 91 0403 90 93 0403 90 99 1517 10 10 1517 90 10 1704 10 11 1704 10 19 1704 10 91 1704 10 99 1704 90 51 1704 90 55 1704 90 61 1704 90 65 1704 90 71 1704 90 75 1704 90 81 1704 90 99 1806 20 10 1806 20 30 1806 20 50 1806 20 70 1806 20 90 1806 31 00 1806 32 10 1806 32 90 1806 90 11 1806 90 19 1806 90 31 7632 7632 17-1 17-4 17-4 17-4 17-4 17-1 17-2 17-2 17-3 17-3 18-1 18-1 18-1 18-1 18-2 18-1 18-4 18-4 18-4 18-1 18-1 No L 243/30 Official Journal of the European Communities 1 . 9 . 88 Positive \ Negative Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc CN-code Table Additionalcode Notes  100 kg  7632 18-3 18-3 18-3 18-4 18-4 18-2 19-4 19-2 897,1 897,1 771,9 897,1 643,3 1806 90 39 1806 90 50 1806 90 60 1806 90 70 1806 90 90 1901 10 00 1901 90 90 1902 11 00 1902 19 10 1902 19 90 1902 40 10 1903 00 00 1905 30 11 1905 30 19 1905 30 30 1905 30 51 1905 30 59 1905 30 91 1905 30 99 1905 40 00 1905 90 40 1905 90 50 1905 90 60 1905 90 90 2101 10 99 2101 20 90 2105 00 10 2105 00 91 2105 00 99 2106 10 90 2106 90 99 19-1 19-1 19-1 19-1 19-1 19-1 19-1 19-3 19-3 19-3 19-1 19-1 19-1 19-1 21-2 21-2 7633 7634 953,4 1 254,1 1 039,3 1 687,4 2 077,1 2 418,5 3 011,5 6585 7585 6586 7586 21-3 21-3 21-4 21-4 21-2 21-1 21-1 21-1 21-1 21-1 21-1 21-1 21-1 21-1 7001 7002 7003 7004 7635 7636 7637 7642 644,3 930,6 1 331,5 687,32905 44 1 1 1 . 9 . 88 Official Journal of the European Communities No L 243/31 Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 2905 44 19 2905 44 91 2905 44 99 3505 10 10 3505 10 90 3823 60 11 3823 60 19 3823 60 91 3823 60 99 s 7001 7002 7003 7004 7005 7006 7007 7008 7009 7010 7011 7012 7013 7015 7016 7017 7020 7021 7022 7023 7024 7025 7026 7027 7028 7029 7030 7031 7032 7033 7035 7036 7037 7040 7041 7042  100 kg  1 288,5 979,0 1 832,6 755,2 755.2 687.3 1 288,5 979,0 1 832,6 644.3 930,6 1 331,5 524,8 825,5 1 111,8 1 512,7 ' ' 730,8 1 031,5 1 317,8 609.8 953.4 1 254,1 953.9 1 297,5 1 598,2 1 884,5 2 285,4 1 135,1 1 478,7 1 779,4 2 065,7 2 466,6 1 341,1 1 684,7 1 985,4 2 271,7 1 563,7 1 907,3 2 208,0 2 861,8 3 205,4 3 506,1 1 . 9 . 88No L 243/32 Official Journal of the European Communities Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 7043 7044 ' 7045 7046 7047 7048 7049 7050 7051 7052 7053 7055 7056 7057 7060 7061 7062 7063 7064 7065 7066 7067 7068 7069 7070 7071 7072 7073 7075 7076 7077 7080 7081 7082 7083 7084 7085 7086 7087 7088 7090 7091 7092 7095 7096  100 kg  3 792,4 4 193,3 3 043,0 3 386,6 3 687,3 3 973,6 ' 4 374,5 3 249,0 3 592,6 3 893,3 4 179,6 3 471,6 3 815,2 4 115,9 '5 110,4 5 454,0 5 754,7 6 041,0 6 441,9 5 291,6 5 635,2 5 935,9 6 222,2 6 623,1 5 497,6 5 841,2 6 141,9 6 428,2 5 720,2 6 063,8 6 364,5 9 948,3 10 291,9 10 592,6 10 878,9 11 279,8 10 129,5 10 473,1 10 773,8 11 060,1 10 335,5 10 679,1 10 979,8 10 558,1 10 901,7 1 . 9 . 88 Official Journal of the European Communities No L 243/33 Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 7100 7101 7102 7103 7104 7105 7106 7107 7108 7109 7110 7111 7112 7113 7115 7116 7117 7120 7121 - 7122 7123 7124 7125 7126 7127 7128 7129 7130 7131 7132 7133 7135 7136 7137 7140 7141 7142 7143 7144 7145 7146 7147 7148 7149 7150 O C) C) C) (') o C) 0 C) n n n n o o n o o o o n n o o O o o c) C) C) C) 0 (') C) C) C) 0 C) C) (') (') C) C) (') (')  100 kg  711,5 1 012,2 1 298,5 1 699,4 549,1 892,7 1 193,4 1 479,7 1 880,6 755,1 1 098,7 1 399,4 1 685,7 977,7 1 321,3 1 622,0 1 321,8 1 665,4 1 966,1 ' 2 252,4 2 653,3 1 503,0 1 846,6 2 147,3 2 433,6 " 2 834,5 1 709,0 2 052,6 2 353,3 2 639,6 1 931,6 2 275,2 2 575,9 3 229,7 3 573,3 3 874,0 4 160,3 4 561,2 3 410,9 3 754,5 4 055,2 4 341,5 4 742,4 3 616,9 Official Journal of the European Communities 1 . 9 . 88No L 243 /34 Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta ' United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 7151 7152 7153 7155 7156 7157 7160 7161 7162 7163 7164 7165 7166 7167 7168 7169 7170 7171 7172 7173 7175 7176 7177 7180 7181 7182 7183 7185 7186 7187 7188 7190 7191 7192 7195 7196 7200 7201 7202 7203 7204 7205 7206 7207 7208 o C) C) C) o o o o C) 0 o o o O n o C) C) C) C) o C) o (') O O o C) (') C) C) C) C) (') (') o (') C) o 0 C) C) n o  100 kg  3 960,5 4 261,2 4 547,5 3 839,5 4 183,1 4 483,8 5 478,3 5 821,9 6 122,6 6 408,9 6 809,8 5 659,5 6 003,1 6 303,8 6 590,1 6 991,0 5 865,5 6 209,1 6 509,8 6 796,1 6 088,1 6 431,7 6 732,4 10 316,2 10 659,8 10 960,5 11 246,8 10 497,4 10 841,0 11 141,7 11 428,0 10 703,4 11 047,0 11 347,7 , 10 926,0 11 269,6 1 557,3 1 900,9 2 201,6 2 487,9 2 888,8 1 738,5 2 082 , 1 . 2 382,8 2 669,1 1 . 9 . 88 Official Journal of the European Communities No L 243/35 Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg 1 Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 7209 7210 7211 7212 7213 7215 7216 7217 7220 7221 7260 7261 7262 7263 7264 7265 7266 7267 7268 7269 7270 7271 7272 7273 7275 7276 7280 7300 7301 7302 7303 7304 7305 7306 7307 7308 7309 7310 7311 7312 7313 7315 7316 7317 7320 (2 (2 )  100 kg  3 070,0 1 944,5 2 288,1 2 588,8 2 875,1 2 167,1 2 510,7 2 811,4 2 389,5 2 733,1 6 463,3 6 806,9 7 107,6 7 393,9 7 794,8 6 644,5 6 988,1 7 288,8 7 575,1 7 976,0 6 850,5 7 194,1 7 494,8 7 781,1 7 073,1 7 416,7 7 295,5 2 491,6 2 835,2 3 135,9 3 422,2 3 823,1 2 672,8 3 016,4 3 317,1 3 603,4 4 004,3 2 878,8 3 222,4 3 523,1 3 809,4 3 101,4 3 445,0 3 745,7 3 323,8 No L 243/36 Official Journal of the European Communities 1 . 9 . 88 Positive Negative Table NotesCN-code Additionalcode United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr ' Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc Germany DM Nether ­ lands F1 Spain Pta  100 kg  3 667,4 6 579,9 6 923,5 7 224,2 7 510,5 7 911,4 6 761,1 7 104,7 7 405,4 7 691,7 8 092,6 6 967,1 7 310,7 7 611,4 7 897,7 7 189,7 7 533,3 7 412,1 3 348,1 3 691,7 3 992,4 4 278,7 4 679,6 3 529,3 3 872,9 4 173,6 * 4 459,9 4 860,8 3 735,3 4 078,9 4 379,6 4 665,9 3 957,9 4 301,5 4 602,2 4 180,3 4 523,9 6 686,9 7 030,5 7 331,2 7 617,5 . 8 018,4 6 868,1 7 211,7 7 512,4 7321 7360 7361 7362 7363 7364 7365 7366 7367 7368 7369 7370 7371 7372 7373 7375 7376 7380 7400 7401 7402 7403 7404 7405 7406 7407 7408 7409 7410 7411 7412 7413 7415 7416 7417 7420 7421 7460 746 i 7462 7463 7464 7465 7466 7467 (') O C) O O O O (') o o 0 (') O ' o o 0 C) C) o o o o C) C) C) o o (') (') C) o o C) C) ( l) C) (') (') 0 C) o C) n C) ' C) 1 . 9 . 88 Official Journal of the European Communities No L 243/37 Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands Spain United ­ Kingdom Denmark Italy France Greece Ireland PortugalBelgium/ Luxem ­ bourg DM Fl £ Bfrs/Lfrs Dkr Lit FF £ Irl EscPta Dr 7468 7470 7471 7472 7475 7476 7500 7501 7502 7503 7504 7505 7506 7507 7508 7509 7510 7511 7512 7513 7515 7516 7517 7520 7521 7560 7561 7562 7563 7564 7565 7566 7567 7568 7570 7571 7572 7575 7576 7600 7601 7602 7603 7604 7605 O O O C) O O C) C) C) o o C) (') C) C) C) o (') C) / 1\ /1 \ / i \ / l \ / l \ /l \ /l \ /i \ / i\ /i \ / 1\ / i \ C) C) C) (') C) (') C) C) C) (') (') C) C) o  100 kg  7 798,7 7 074,1 7 417,7 7 718,4 7 296,7 7 640,3 4 905,3 5 248,9 5 549,6 5 835,9 6 236,8 5 086,5 5 430,1 5 730,8 6 017,1 6 418,0 5 292,5 5 636,1 5 936,8 6 223,1 5 515,1 5 858,7 6 159,4 5 737,5 6 081,1 6 881,3 7 224,9 7 525,6 7 811,9 8 212,8 7 062,5 7 406,1 7 706,8 7 993,1 7 268,5 7 612,1 7 912,8 7 491,1 7 834,7 6 797,4 7 141,0 7 441,7 7 728,0 8 128,9 6 978,6 No L 243/38 Official Journal of the European Communities 1 . 9 . 88 Positive Negative Germany Spain United Kingdom Denmark Italy France Greece Ireland Portugal CN-code fable Additionalcode Notes Nether ­ lands Belgium/ Luxem ­ bourg Bfrs/Lfrs Lit FF Dr £ Irl EscDM F1 Pta £ Dkr  100 kg  7 322,2 7 622,9 7 909,2 8 310,1 7 184,6 7 528,2 7 828,9 8 115,2 7 407,2 7 750,8 8 051,5 7 629,6 7 973,2 7 604,9 ¢ 7 948,5 8249,2 8 535,5 8 936,4 . 7 786,1 8 129,7 8 430,4 8 716,7 7 992,1 8 335,7 8 636,4 8 214,7 8 558,3 7 725,1 8 068,7 8 369,4 8 655,7 7 906,3 8 249,9 8 550,6 8 836,9 8 112,3 8 455,9 8 756,6 8 334,9 8 678,5 9 932,3 10 275,9 10 576,6 10 113,5 10 457,1 7606 7607 7608 7609 7610 7611 7612 7613 7615 7616 7617 7620 7621 7700 7701 7702 7703 7704 7705 7706 7707 7708 7710 7711 7712 7715 7716 7720 7721 7722 7723 7725 7726 7727 7728 7730 7731 7732 7735 7736 7740 7741 7742 7745 7746 (') 0 (') C) O O (') (') o C) C) o C) C) o (') n o n o' C) o C) o O o C) o o o C) (') C) C) C) C) C) o (') C) ( l ) C) o C) C) 1 . 9 . 88 Official Journal of the European Communities No L 243/39 Positive Negative Table Nether ­ lands Spain United Kingdom Denmark Italy France Greece Ireland PortugalCN-code Additionalcode Notes Belgium/ Luxem ­ bourg Germany DM F1 £ Dkr Lit £ IrlPta Bfrs/Lfrs FF Dr Esc o o 0) o O C) o 0) 0) (') o o o C)  100 kg  10 757,8 10 319,5 10 663,1 12 139,4 12 483,0 12 783,7 12 320,6 12 664,2 12 526,6 12 870,2 14 346,6 14 690,2 14 527,8 14 871,4 832,2 1 175,8 14 172,9 14 516,5 14 817,2 14 354,1 14 697,7 14 998,4 1 786,1 2 129,7 14 560,1 14 903,7 3 694,0 4 037,6 5 942,6 6 286,2 1 200,1 1 543,7 14 540,8 14 884,4 15 185,1 14 722,0 15 065,6 15 366,3 2 154,0 2 497,6 14 928,0 15 271,6 4 061,9 4 405,5 6 310,5 7747 7750 7751 7760 7761 7762 7765 7766 7770 7771 7780 7781 7785 7786 7800 7801 7810 7811 7812 7815 7816 7817 7820 7821 7830 7831 7840 7841 7860 7861 7900 7901 7910 7911 7912 7915 7916 7917 7920 7921 7930 7931 7940 7941 7960 O C) O O C) O C) o (') o 0 (') o o o. 1 . 9 . 88No L 243/40 Official Journal of the European Communities \ Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM FI Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  7961 0) |  100 kg 6 654,1 Amounts to be deducted 5 1 xx \ 228,0  52xx l 482,0  53xx \ 771,2  54xx \ 1 036,3  55xx \ 1 518,3  i 56xx \ 2 256,1  570x \ 3 457,3  571x l 3 457,3  572x \ 4 788,4  573x \ 4 788,4  574x \ 6 156,5  575x \ 6 156,5  576x I 7 524,6  577x ll 7 524,6  \ 578x I 8 892,7  59xx \ 228,0 Amounts to be deducted 61xx \ 158,9  62xx \ 335,8  63xx \ 537,3  64xx \ 722,0  I 65xx \ 1 057,7  \ 66xx \ 1 571,8  I 670x \ 2 408,7  \ 671x I 2 408,7 / 672x 3 336,0 \ 673x I 3 336,0   II 674x II 4 289,1  Il 67Sx Il 4 289,1  Il 676x II 5 242,2  Il 677x || 5 242,2  II 678x II 6 195,4  69xx || 158,9 1 . 9 . 88 Official Journal of the European Communities No L 243/41 (') If the goods contain butter reduced in price under the Regulation indicated in Table 7 of Chapter 4 of the additional codes, the amount indicated in additional code 7xxx shall be reduced, for for ­ mula A and formula C products, by the amount indicated in additional code 5xxx and, for formula B products, by that indi ­ cated in additional code 6xxx. The additional code to be declared will be 5xxx or 6xxx as appropriate (x representing any figure from 0 to 9). (*) See the additional codes related to the contents of the goods by weight of, respective milkfat, milk proteins, starch/glucose, and sucrose/invert sugar/isoglucose . These codes are mentioned in the Annex I to the TARIC in the tables of Chapters 17, 18 , 19 and 21 .The numbers of the tables are mentioned above in the column 'Table'. The tables are reprinted (hereafter) (in OT No L 167 of 1 . 7 . 1988 , p. 47) without prejudice to any later modification of the TARIC. N.B. For the application of the additional code : Starch/Glucose The content of the goods (as presented) in starch, its degradation products i.e. all the polymers of glucose, and the glucose, determined as glucose and expressed as starch (on a dry matter basis, 100 % purity; factor for conversion of glucose to starch : 0,9). However, where a mixture of glucose and fructose is declared (in whatever form) or is found to be present in the goods, the amount of glucose to be included in the above calculation is that which is in excess of the fructose content of the goods. Sucrose/Invert Sugar/isoglucose The content, of the goods (as presented), in sucrose, together with the sucrose which results from expressing as sucrose any mixture of glucose and fructose (the sum of the amounts of these two sugars multiplied by 0,95), which is declared (in whatever form) or found to be present in the goods. However, where the fructose content of the goods is less than the glu ­ cose content, the amount of glucose to be included in the above calcu ­ lation shall be an amount equal , by weight, to that of fructose . Note : In all cases, where a hydrolysis product of lactose is declared, and/or galactose is found to be present among the sugars, then the amount of glucose equal to that of galactose is deducted from the total glucose content before any other calculations are carried out. Milk proteins Milk proteins, excluding those contained in the whey, casein and/or caseinates, added to the product. No L 243/42 Official Journal of the European Communities 1 . 9 . 88 PART 9 PRODUCTS TO WHICH REGULATION (EEC) No 426/86 RELATES Monetary compensatory amounts I \ Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland . Spain Portugal \ DM FI £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc \ \ I ll I  100 kg I 2007 91 10 20-4 7385 l ll 795,4 2007 99 10 20-5 7387 \ Il 795,4 2007 99 31 20-5 7387 l ll 795,4 2007 99 33 20-5 7387 l ll \ 795,4 2007 99 35 20-5 7387 \ ll \ 795,4 2007 99 39 20-5 7387 \ ll \ 795,4 \ 1 . 9 . 88 Official Journal of the European Communities No L 243/43 PART 10 SECTOR OLIVE OIL Monetary compensatory amounts Positive Negative Germany Denmark Italy France Greece Ireland SpainCN-code Table Additionalcode Notes Belgium/ Luxem ­ bourg PortugalNether ­ lands F1 United Kingdom £DM Bfrs/Lfrs Dkr Lt FF Dr £ Ir Pta Esc 1509 10 10 1509 10 90 1509 90 00  100 kg  7 625,4 7 625,4 4 859,5 8 443,0 5 677,1 5 677,1 8 388,0 5 622,0 5 622,0 3 285,2 3 285,2 519,3 4 007,9 1 242,0 1 242,0 15-1 15-1 15-1 15-2 15-2 15-2 15-3 15-3 15-3 15-4 15-4 15-4 15-5 15-5 15-5 7298 7299 7314 7709 7713 7714 7717 7718 7719 7724 7729 7733 7734 7737 7738 1510 00 10 1510 00 90 No L 243/44 Official Journal of the European Communities 1 . 9 . 88 ANNEX II Monetary coefficients Products Member States Germany Netherlands UnitedKingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal  Beef and veal 1,055 1,010 1,330 1,020 0,990  Milk and milk products .   1,070   1,055 1,035 1,330 1,035 0,990  Pigmeat _  1,011 / _ 1,016  1,225 1,021 _  Sugar   1,085  _ 1,055 1,035 1,176 1,036    Cereals  ,  1,085   1,065 1,035 1,176 1,036   Eggs and poultry and albumins   1,035   1,020  1,254 _   Wine  llll\ \ 1,026 1,010 1,141 Il   Processed products (RÃ ©gulation (EEC) No 3033/80): ll  to be applied to charges   . 1,070   1,055 1,035 1,330 1,035 0,990   to be applied to refunds : l II l I Il llIlII  cereals   1,085   1,065 1,035 1,176 1,036   milk   1,070   1,055 1,035 1,330 1,035 0,990  sugar   1,085   1,055 1,035 1,176 1,036   Jams and marmalades (RÃ ©gulation (EEC) No 426/86) 1,176 -*- Olive oil sector        1,291    ANNEX III Application of Article 10 of Regulation (EEC) No 1677/85 100 Lit 1 £ 1 £ Irl Bfrs/Lfrs 2,79908 66,8808 55,2545 Dkr 0,517655 12,3688 10,2187 DM 0,13571 3,24263 2,67895 FF 0,455152 10,8753 8,98483 FI 0,15291 3,65361 3,01849 £ Irl 0,0506579 1,21041  £ 0,0418518 _ 0,826164 Lit  2 389,38 1 974,02 ¢ Dr 10,8197 258,523 213,583 Esc 10,9982 262,789 217,107 Pta 8,84905 211,438 174,682 1 . 9 . 88 Official Journal of the European Communities No L 243/45 ANNEX IV Adjustments to be made pursuant to Article 6 ( 1 ) of Regulation (EEC) No 3155/85 to the monetary compensatory amounts fixed in advance Subject to the provisions of Article 7 ( 1 ) of Regulation (EEC) No 3155/85 , the monetary compensatory amounts fixed in advance in the case of the following countries, from 1 September 1988 until the date set out below, shall be multiplied by the following coefficients : Member State Sector concerned Coefficient Applicable to imports andexports carried out from United Kingdom Beef and veal Cereals. Olive oil sector Milk and milk products Eggs and poultry and albumins Pigmeat Sugar 0,653616 0 0,573449 0,390960 0 0,653616 1 January 1989 1 January 1989 1 January 1989 1 January 1989 1 January 1989 1 January 1989 1 January 1989 Italy Beef and veal Cereals Milk and milk products Eggs and poultry and albumins Pigmeat Sugar Wine 0,630029 0,540022 0 0,540022 1 January 1989 1 January 1989 1 January 1989 1 January 1989 1 January 1989 1 January 1989 1 January 1989 France Beef and veal Cereals Milk and .milk products . Eggs and poultry and albumins Pigmeat Sugar Wine 0,579708 0,579708 0 0,579708 1 January 1989 1 January 1989 1 January 1989 1 January 1989 1 January 1989 1 January 1989 1 January 1989 Greece Olive oil sector 0,365214 1 November 1988 Ireland Beef and veal Cereals Milk and milk products Eggs and poultry and albumins Pigmeat Sugar 0,592065 0,579991 0 0,483423 0,592065 1 January 1989 1 January 1989 1 January 1989 1 January 1989 1 January 1989 1 January 1989 Portugal Olive oil sector 0 1 November 1988